NUMBER 13-06-528-CR

 
COURT OF APPEALS

 
THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



FRANKIE GALAN, JR.,	Appellant,

v.


THE STATE OF TEXAS,	Appellee.


On appeal from the 156th District Court of Live Oak County, Texas.



MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza, and Benavides

Memorandum Opinion by Justice Benavides


	On August 25, 2004, appellant, Frankie Galan, Jr. pleaded guilty to possession of
cocaine.  As part of a plea agreement, he was sentenced to eight years at Texas
Department of Criminal Justice, the sentence was suspended for eight  years of community
supervision.  On March 29, 2006, the State of Texas filed a motion to revoke probation for
failure to comply with his probation terms.   Galan pled true to all eight allegations except
for one, a federal drug conviction.  After a hearing, the trial court imposed the original
sentence of eight years to run concurrent with Galan's federal sentence.  Galan's appellate
counsel, concluding  that "there are no arguable grounds to be advanced on appeal," filed
an Ander's brief in which she reviewed the merits, or lack thereof, of the appeal.  We
affirm.
I.  DISCUSSION

A.	Compliance with Anders v. California
	Galan's counsel filed an Anders brief, in which she concludes there is nothing that
merits review on direct appeal.  Anders v. California, 386 U.S. 738, 744 (1967).  Appellant's
brief meets the requirements of Anders.  Id. at 744-45; see High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  In compliance with Anders, counsel presented
a professional evaluation of the record and referred this Court to what, in her opinion, are
all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie
v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812. 
	Counsel has informed this Court that she: (1) has diligently read and reviewed the
record and the circumstances of appellant's conviction, including the hearing at which
Galan entered his plea and the sentencing hearing; (2)  believes that there are no arguable
grounds to be advanced on appeal; and (3) forwarded to Galan a copy of the brief along
with a letter informing Galan of his right to review the record and to file a pro se brief.  See
Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509 (Tex. Crim.
App. 1991) (en banc); High, 573 S.W.2d at 813.  No pro se brief has been filed by Galan. 
B.	Independent Review
	The United States Supreme Court has advised appellate courts that upon receiving
a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to
decide whether the case is wholly frivolous."  Penson v. Ohio, 488 U.S. 75, 80 (1988); see
Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.-Corpus Christi 2003, no pet.). 
Accordingly, we have carefully reviewed the record and have found nothing that would
arguably support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.
2005); Stafford, 813 S.W.2d at 509.  We agree with counsel that the appeal is wholly
frivolous and without merit.  See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of
Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs
and reviewed the record for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.").
II. CONCLUSION
	The judgment of the trial court is affirmed.  We order counsel to notify appellant of
the disposition of this appeal and the availability of discretionary review.  See Ex parte
Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam).  Counsel has not
requested to withdraw from further representation of Galan on appeal.  We further order 
counsel to file a motion to withdraw as court-appointed counsel with this Court within ten
days of the date of this opinion. 

								__________________________
								GINA M. BENAVIDES
								Justice
Do not publish.
See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 8th day of May, 2008.